Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-9, 11-22 are rejected under 35 U.S.C. 103(e) as being unpatentable over Sturzel et al (“Sturzel” US 2012/0039506 A1), in view of Chui et al (“Chui” US 2006/0041719 A1) in further view of Eaton et al (“Eaton” US 2005/0096926 A1).
As to claim 1, Sturzel teaches “obtaining a plurality of object models built via machine learning, wherein each of the plurality of object models captures characteristics of visual properties of each corresponding object and used for detecting objects present in image data” in par. 0045 (“…images are extracted locally from the descriptors in relation to the extracted thumbnails (for example, in order to determine whether a person has a beard, the lower half of the face detection mask is considered); these descriptors can, for example, be histograms of colours, gradients, space distribution properties characterising the textures, responses to filters (Gabor filters, for example), etc.; [0046] classifiers are then constructed by machine learning in order to indicate which faces have the "beard" characteristic; an alternative approach consists in learning distance measurements specific to these characteristics, and then in using these specific distances to determine the proximity or difference between two faces in relation to certain semantic aspects…”).
	It appears Sturzel does not explicitly teach “accessing information related to a tier characterized by at least one parameter, the at least one parameter comprising a capacity of the tier to store object models”.
However, Chui teaches “accessing information related to a tier characterized by at least one parameter, the at least one parameter comprising a capacity of the tier to store object models” in par. 0012 (“…The performance characteristics of the second image tier may also include a large archival capacity…”. Noting that the performance characteristics of image tiers, corresponds to at least one parameter used to characterize a storage tier, and that parameter comprises a capacity of the tier because it provides that the second image tier includes a large archival capacity…).
accessing information related to a tier characterized by at least one parameter, the at least one parameter comprising a capacity of the tier to store object models” in order to provide a large archival capacity (see par. 0012).
Chui teaches “determining a set of object models from the plurality of object models to be provided to the tier based on the at least one parameter and information indicating a storage size of each of the set of object models” in pars. [0006-0007] (image data files (corresponding to a set of object models) are organized in storage tiers based on user identification value, storing time of data file), in pars. [0011-0012].
It appears Chui and Sturzel do not explicitly teach “and information indicating a storage size of each of the set of object models”.
However, Eaton teaches “and information indicating a storage size of each of the set of object models” in par. 0163 (“The size and number of the image files must be considered in determining storage requirements for the server and bandwidth usage in sending data from the web tier to the client tier…”).
It would have been obvious to one skilled in the art at the time of the invention to modify Chui storage system to include “and information indicating a storage size of each of the set of object models” in order to determine storage requirement (see Eaton par. 0163).
Chui teaches “and providing the set of object models to the tier to enable the tier to detect a corresponding set of objects from image data based on the set of object models” in par. 0008 (data files are organized in to storage tiers based on “a unique identification encoding, a location value, a user identification value, a timestamp, and/or an image type value”), and par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”).
As to claim 9, it is rejected for similar reason as claim 1.
As to claim 17, it is rejected for similar reason as claim 1.

As to claim 3, Chui teaches “wherein the information further comprises a rank of each of the plurality of object models” in par. 0077 (“…the thumbnail image is saved on the Level 1 storage, while the screen size images are stored in the Level 3 storage…”).
As to claim 11, it is rejected for similar reason as claim 3.
As to claim 18, it is rejected for similar reason as claim 3.

As to claim 4, Chui teaches “wherein image data received at the tier is searched against the set of object models to determine whether an ” in par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”).
As to claim 12, it is rejected for similar reason as claim 4.
As to claim 19, it is rejected for similar reason as claim 4.
As to claim 5, Chui teaches “accessing information associated with an additional tier characterized by at least one additional parameter, the at least one additional parameter comprising a capacity of the additional tier to store object models; determining an additional set of object models from the plurality of object models to be provided to the additional tier based on the at least one additional parameter” in par. 0012 (“…The performance characteristics of the second image tier may also include a large archival capacity…”), in pars. [0006-0009] (multiple tier storage, and three-tier directory layout within storage tier).
Eaton teaches “and the information indicating the storage size of each of the additional set of object models; and providing the additional set of object models to the additional tier” in par. 0163 (“The size and number of the image files must be considered in determining storage requirements for the server and bandwidth usage in sending data from the web tier to the client tier…”).
As to claim 13, it is rejected for similar reason as claim 5.

As to claim 6, Chui teaches “wherein at least one object model from the additional set of object models is the same as at least one object model from the set of object models” in pars. [0006-0009] (user identification value corresponds to at least one object model from the additional set of object models is the same as at least one object model from the set of object models).
As to claim 14, it is rejected for similar reason as claim 6.

As to claim 7, Chui teaches “wherein the tier comprises a client device tier, a server tier, or a crowd sourcing tier” in figure 2 (210, 220 and 230 correspond to a server tier).
As to claim 15, it is rejected for similar reason as claim 7.

As to claim 8, Chui teaches “obtaining at least one recognition result based on an analysis of the image data with respect to the set of object models; determining revised information characterizing each of the set of object models based on the at least one recognition result; and determining a revised set of object models from the plurality of object models to be provided to the tier based on the at least one parameter and the revised information” in par. 0010 and par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”. The file resulted from the retrieval process based on unique identification value, and thus the unique identification values are used (as a revised information characterizing each of the set of object models) as a revised set of object models).
As to claim 16, it is rejected for similar reason as claim 8.

As to claim 20, Chui teaches “obtain at least one recognition result based on an analysis of image data with respect to the set of object models; determine revised information characterizing each of the set of object models based on the at least one recognition result; and determine a revised set of object models from the plurality of object models to be provided to the tier based on the at least one parameter and the revised information” in par. 0012 (“…The performance characteristics of the second image tier may also include a large archival capacity…”), in par. 0010, and par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”. The file resulted from the retrieval process based on unique identification value, and thus the unique identification values are used (as a revised information characterizing each of the set of object models) as a revised set of object models).
As to claim 21, Chui teaches “wherein the step of determining the set of object models is further based on a relevancy of each of the plurality of object models to a user associated with the image searches” in pars. [0006-0007] (image data files (corresponding to a set of object models) are organized in storage tiers based on user identification value, storing time of data file. Noting that “user identification value” corresponds to a relevancy of each of the plurality of object models to a user), in pars. [0011-0012].
As to claim 22, it is rejected for similar reason as claim 21.

Response to Arguments
	Applicant’s arguments are respectfully considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon - Fri (8:00 am - 5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-272-36760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LOC TRAN/
Primary Examiner, Art Unit 2165